Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Olin Corporation: We consent to incorporation by reference in the Registration Statements No.333-156082 on FormS-3 and Nos.333-05097, 333-18619, 333-39305, 333-39303, 333-31098, 333-35818, 333-97759, 333-88990, 333-110135, 333-110136, 333-124483, 333-133731, 333-148918, 333-153183, 333-158799, and 333-166288 on FormS-8 of Olin Corporation of our report dated February 23, 2011 with respect to the consolidated balance sheets of Olin Corporation and subsidiaries as of December31, 2010 and 2009, and the related consolidated statements of operations, shareholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2010, and the effectiveness of internal control over financial reporting as of December31, 2010, which report appears in the December31, 2010 annual report on Form10-K of Olin Corporation. /s/ KPMG LLP St.Louis, Missouri February 23, 2011
